                                                                                                                                   Rev. November 10, 2015
                      Case 1:19-cr-03595-KWR Document 45 Filed 07/01/20 Page 1 of 2
                                    UNITED STATES DISTRICT COURT, DISTRICT OF NEW MEXICO
                                                      SENTENCING MINUTE SHEET
 CR No: 19-3595 KWR                                       USA vs.: BENALLY
    Date: 7/1/20                                     Name of Deft: ANGELITA BENALLY
                Before the Honorable: Kea W. Riggs
       Time In/Out: 2:21pm-3:24pm                                      Total Time in Court (for JS10): 1 hr 3 minutes
               Clerk: C. Bevel                                                            Court Reporter: J. Goehl
               AUSA: Frederick Mendenhall                                           Defendant’s Counsel: Emily Carey
     Sentencing in: Albuquerque                                                                Interpreter: N/A
 Probation Officer:            George Rodriguez                                       Interpreter Sworn?               Yes                   No
     Convicted on:             X    Plea               Verdict         As to:            Information                         X Indictment
                If Plea:       X    Accepted           Not Accepted      Adjudged/Found Guilty on Counts:         Count 1
    If Plea Agreement:         X    Accepted           Not Accepted         No Plea Agreement          Comments:

Date of Plea/Verdict:              2/21/20       PSR:      X     Not Disputed            Disputed      X       Courts adopts PSR Findings

Evidentiary Hrg:           X    Not Needed           Needed         Exceptions to PSR:     Defendant’s Objection overruled
         SENTENCE IMPOSED                              Imprisonment (BOP):           30 months
Supervised Release:                3 years                                                             Probation:
REC        X     500-Hour Drug Program                    BOP Sex Offender Program        Other:

 ICE             Court recommends ICE begin removal proceedings immediately or during service of sentence                        ICE not applicable

                                               SPECIAL CONDITIONS OF SUPERVISION
       No re-entry without legal authorization                                        Home confinement for             months     days
       Comply with ICE laws and regulation                                      X     Community service for 100 hours during supervised release.
X      Participate in/successfully complete subst abuse program/testing               Reside halfway house         6    months     days
X      Participate in/successfully complete mental health program                     Register as sex offender
X      Refrain from use/possession of alcohol/intoxicants                             Participate in sex offender treatment program
X      Submit to search of person/property                                            Possess no sexual material
       No contact with victim(s) and/or co-defendant(s)                               No computer with access to online services
       No entering or loitering near victim’s residence                               No contact with children under 18 years
       Provide financial information                                               No volunteering where children supervised
       Waive right of confidentiality and allow the treatment provider to
X      release treatment records                                                   Restricted from occupation with access to children
       Must not knowingly purchase, possess, distribute, administer, or
X      otherwise use any psychoactive substances (e.g., synthetic
       marijuana, bath salts, etc.) that impair your physical or mental
       functioning, whether or not intended for human consumption.                 No loitering within 100 feet of school yards
       Must not possess, sell, offer for sale, transport, cause to be              If defendant is unemployed - Must participate in an educational or
       transported, cause to affect interstate commerce, import, or export         vocational services program and follow the rules and regulations
       any drug paraphernalia, as defined in 21 U.S.C. 863(d).                     of that program
                    You must take all mental health medications that are prescribed by your treating physician. You may be required to pay all, or a
X      OTHER: portion, of the costs of the program
                                                                                                          515.20
                                                                                           Restitution: $ Further restitution to be left open
                                                                                                          and ruled upon by the Court
Fine:      $ 0                                                                                            within 60 days
SPA:       $ 100.00 (100 per count)                                             Payment Schedule:          X     Due Immediately              Waived
 OTHER:
       Advised of Right to Appeal                X     Waived Appeal Rights per Plea Agreement

X      Deft on Conditions of Release             X     Voluntary Surrender- 60 days from date of entry of Judgment
                                                                                                      Rev. November 10, 2015
                 Case 1:19-cr-03595-KWR Document 45 Filed 07/01/20 Page 2 of 2

X   Recommended place(s) of incarceration:   BOP Facility with RDAP program Safford AZ
    Dismissed Counts:
OTHER COMMENTS:             Ms. Carey objects to restitution for R.G. in Paragraphs 21 and 83 of the PSR.
                            Court will hear argument as to restitution and go from there.
                            Mr. Mendenhall addresses restitution regarding second victim.
                            No objection from counsel regarding going forward with sentencing and holding restitution as
                            to victim two will remain open.
                            Defendant addresses Court.
                            Ms. Ruby Greysinger, victim’s mother addresses Court.
                            By agreement of counsel and the Court, restitution decision will be incorporated into the
                            Judgment, no further hearing will be necessary.
